FIRST AMENDMENT TO FIRST LIEN
CREDIT AND GUARANTY AGREEMENT
AND PLEDGE AND SECURITY AGREEMENT

Dated as of April 26, 2006

among

GENTEK HOLDING, LLC,
as the Borrower

GENTEK INC.
AND
CERTAIN SUBSIDIARIES OF THE BORROWER
as Guarantors,

THE LENDERS,

BANK OF AMERICA, N.A.,
as Collateral Agent and Co-Administrative Agent,

AND

GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Administrative Agent

BANC OF AMERICA SECURITIES LLC
AND
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Joint Lead Arrangers and Joint Book Managers

1

FIRST AMENDMENT TO FIRST LIEN
CREDIT AND GUARANTY AGREEMENT
AND PLEDGE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT AND PLEDGE AND
SECURITY AGREEMENT dated as of April 26, 2006 (the “Amendment”) is entered into
among GENTEK HOLDING, LLC, a Delaware limited liability company (the
“Borrower”), GENTEK INC., a Delaware corporation (“Holdings”), certain
Subsidiaries of the Borrower, as Guarantors, the Lenders, Bank of America, N.A.
(“BOFA”), as Collateral Agent and Co-Administrative Agent and General Electric
Capital Corporation, as Co-Administrative Agent. All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders, Goldman Sachs Credit
Partners L.P., as Joint Lead Arranger, Sole Bookrunner and Syndication Agent,
Banc of America Securities LLC, as Joint Lead Arranger, General Electric Capital
Corporation, as Co-Administrative Agent and Bank of America, N.A., as Collateral
Agent and Co-Administrative Agent entered into that certain First Lien Credit
and Guaranty Agreement dated as of February 28, 2005 (the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to the Credit Agreement. As of April 26, 2006 (the “First
Amendment Effective Date”), the Credit Agreement is hereby amended as follows:

(a) The following definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Treasury Management Agreement” means any agreement providing for treasury,
depository or cash management services, including in connection with any
automated clearing house transfers of funds or similar transactions.

(b) Subclause (i) in the definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:

(i) with respect to Term Loans that are (a) Eurodollar Rate Loans, 2.25% per
annum and (b) Base Rate Loans, 1.25% per annum; provided, that in the event the
Loans are rated B1 or better by Moody’s then the Applicable Margin shall be (a)
2.00% per annum with respect to Eurodollar Rate Loans and (b) 1.00% per annum
with respect to Base Rate Loans;

(c) The following sentence is hereby added at the end of the definition of
“Beneficiaries” in Section 1.1 of the Credit Agreement to read as follows:

The term “Beneficiaries” shall also include (a) any Lender or Affiliate of a
Lender that has entered into a Treasury Management Agreement with a Credit Party
so long as such Treasury Management Agreement is in effect and (b) JPMorgan
Chase Bank, N.A. or any of its Affilitates but only if JP Morgan Chase Bank,
N.A. or any such Affiliate has entered into a Treasury Management Agreement with
a Credit Party and such Treasury Management Agreement remains in effect.

(d) The proviso at the end of the definition of “Indebtedness” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:

provided, in no event shall obligations (a) under any hedge agreement be deemed
“Indebtedness” for any purpose under Section 6.8, including Leverage Ratio as
used in the definition of Applicable Margin and Applicable Revolving Commitment
Fee Percentage and (b) under any Treasury Management Agreement be deemed
“Indebtedness” for any purpose.

(e) The following sentence is hereby added at the end of the definition of
“Obligations” in Section 1.1 of the Credit Agreement to read as follows:

The term “Obligations” shall also include all obligations of any Credit Party
under (a) any Treasury Management Agreement between such Credit Party and a
Lender or any Affiliate of a Lender so long as such Treasury Management
Agreement is in effect and (b) any Treasury Management Agreement between such
Credit Party and JPMorgan Chase Bank, N.A. or any of its Affiliates so long as
such Treasury Management Agreement is in effect.

(f) The first proviso in Section 2.14(a) of the Credit Agreement is hereby
amended to read as follows:

provided, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, directly or through one or more of
its Subsidiaries, to invest Net Asset Sale Proceeds (in an aggregate amount not
to exceed $10,000,000 of such proceeds received by the Credit Parties in any
Fiscal Year) within three hundred sixty-five days of receipt thereof in
long-term assets of the general type used in the business of Borrower and its
Subsidiaries and Permitted Acquisitions;

2. Consent.

Notwithstanding the terms of Section 6.5 of the Credit Agreement, the Lenders
hereby agree that the net sale proceeds received by Noma Company, a Nova Scotia
company and Subsidiary of the Borrower, as of the First Amendment Effective Date
(an aggregate amount not exceeding $30,000,000), from the sale of assets
(including without limitation any related real estate) used exclusively in the
conduct of the Stouffville Business (as defined below) may be used by the
Borrower to voluntarily prepay the Second Lien Term Loans in the manner
determined by the Borrower in its sole discretion. For purposes hereof, the
Stouffville Business means the business of manufacturing and distributing
various electrical wire products for sale primarily in Canada for use in the
building and construction industries from facilities located in 5769 Main
Street, Stouffville, Ontario. This consent is limited solely to the net sale
proceeds referenced above, and nothing contained in this Section 2 shall be
deemed to constitute a waiver of any other rights or remedies of the Collateral
Agent, the Co-Administrative Agents or any Lender may have under the Credit
Agreement or any other Credit Documents or under applicable law.

3. Amendments to the Pledge and Security Agreement. As of the First Amendment
Effective Date, the Pledge and Security Agreement is hereby amended as follows:

(a) The following sentence is hereby added at the end of the definition of
“Secured Parties” in Section 1.1 of the Pledge and Security Agreement to read as
follows:

The term “Secured Parties” shall also include (a) any Lender or Affiliate of a
Lender with respect to any Credit Party’s Obligations under any Treasury
Management Agreement between such Credit Party and such Lender or such Affiliate
of a Lender so long as such Treasury Management Agreement is in effect and
(b) JPMorgan Chase Bank, N.A. or any of its Affiliates solely with respect to
any Credit Party’s Obligations under any Treasury Management Agreement between
such Credit Party and JPMorgan Chase Bank, N.A. or any of its Affiliates so long
as such Treasury Management Agreement is in effect.

(b) Section 7.2 of the Pledge and Security Agreement is hereby amended to read
as follows:

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: First, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent, Administrative Agents and their
agents and counsel, and all other reasonable expenses, liabilities and advances
made or incurred by the Collateral Agent or Administrative Agents in connection
therewith, and all amounts for which the Collateral Agent or Administrative
Agents are entitled to indemnification under the Credit Agreement (in its
capacity as the Collateral Agent or Administrative Agents and not as a Lender)
and all advances made by the Collateral Agent hereunder for the account of the
applicable Grantor, and to the payment of all reasonable costs and expenses paid
or incurred by the Collateral Agent in connection with the exercise of any right
or remedy hereunder or under the Credit Agreement, all in accordance with the
terms hereof or thereof; second, to the extent of any excess of such proceeds,
to the payment of all other Secured Obligations for the ratable benefit of the
holders of the Secured Obligations; and third, to the extent of any excess of
such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

4. Intercreditor Agreement. Each Lender hereby authorizes and directs BOFA, as
Collateral Agent, to enter into the First Amendment to Intercreditor Agreement
(a copy of which is attached hereto as Exhibit A) on behalf of such Lender.

5. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) Receipt by BOFA of counterparts of this Amendment duly executed by the
Borrower, the Guarantors, the Requisite Lenders, the Lenders holding 100% of the
Term Loan Exposure of all Lenders and the Co-Administrative Agents; and

(b) Receipt by BOFA of a fully executed copy of (i) the First Amendment to
Second Lien Credit and Guaranty Agreement and Pledge and Security Agreement and
(ii) the First Amendment to Intercreditor Agreement.

6. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Credit Parties thereunder
and under the other Credit Documents, are hereby ratified and confirmed and
shall remain in full force and effect according to their terms.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the
Credit Documents and (iii) agrees that this Amendment and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Credit Documents.

(c) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Credit Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(ii) This Amendment has been duly executed and delivered by the Credit Parties
and constitutes each of the Credit Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Credit
Party of this Amendment.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

2

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

     
BORROWER:
  GENTEK HOLDING, LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
GUARANTORS:
  GENTEK INC.
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  BALCRANK PRODUCTS INC.
BIG T-2 COMPANY LLC
BINDERLINE DRAFTLINE, INC.
DEFIANCE, INC.
DEFIANCE KINEMATICS INC.
DEFIANCE PRECISION PRODUCTS, INC.
DEFIANCE PRECISION PRODUCTS MANAGEMENT LLC
DEFIANCE PRECISION PRODUCTS MANUFACTURING LLC
DEFIANCE TESTING & ENGINEERING SERVICES, INC.
FINI ENTERPRISE, INC.
GENERAL CHEMICAL LLC
GENERAL CHEMICAL PERFORMANCE PRODUCTS LLC
GENERAL CHEMICAL WEST LLC
GENTEK TECHNOLOGIES MARKETING INC.
HY-FORM PRODUCTS, INC.
NOMA CORPORATION
NOMA DELAWARE INC.
NOMA HOLDING INC.
NOMA O.P., INC.
NOMA TECHNOLOGIES LIMITED PARTNERSHIP
By: Noma Holding Inc., its General Partner
PRINTING DEVELOPMENTS, INC.
REHEIS, INC.
TOLEDO TECHNOLOGIES INC.
TOLEDO TECHNOLOGIES MANAGEMENT LLC
TOLEDO TECHNOLOGIES MANUFACTURING LLC
VIGILANT NETWORKS LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   

3

     
 
   
 
  BANK OF AMERICA, N.A., as Collateral Agent and
Co-Administrative Agent
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  BANK OF AMERICA, N.A., as a Lender
 
   
 
  By:
 
   

Name:
Title:

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Administrative Agent and a Lender

By:
Name:
Title:


4

     
LENDERS:
  [Insert name of applicable Lender]
 
 

 
   
 
  By:
 
   

Name:
Title:

5

EXHIBIT A

FIRST AMENDMENT TO
INTERCREDITOR AGREEMENT

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT dated as of April 26, 2006 (the
“Amendment”) is entered into among GENTEK HOLDING, LLC, a Delaware limited
liability company (the “Borrower”), Bank of America, N.A. (“BOFA”), in its
capacity as collateral agent for the First Lien Obligations and Goldman Sachs
Credit Partners, L.P. (“GSCP”), in its capacity as collateral agent for the
Second Lien Obligations. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Intercreditor
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, BOFA, as First Lien Collateral Agent and GSCP, as Second
Lien Collateral Agent entered into that certain Intercreditor Agreement dated as
of February 28, 2005 (the “Intercreditor Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Intercreditor Agreement as
set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

(a) The following sentence is hereby added at the end of the definition of
“First Lien Loan Documents” in Section 1.1 of the Intercreditor Agreement to
read as follows:

Any Treasury Management Agreement between a Credit Party and any Lender or
Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its Affiliates will
not be considered a First Lien Loan Document for purposes of this Agreement.

(b) The following sentence is hereby added at the end of the first paragraph of
the definition of “First Lien Obligations” in Section 1.1 of the Intercreditor
Agreement to read as follows:

“First Lien Obligations” shall also include all obligations of any Credit Party
under any Treasury Management Agreement of such Credit Party entered into with
any Lender or any Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any or
its Affiliates so long as such Treasury Management Agreement remains in effect.

(c) The the second paragraph in the definition of “First Lien Obligations” in
Section 1.1 of the Intercreditor Agreement is hereby amended to read as follows:

Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement
and the other First Lien Documents (not including any First Lien Obligations of
any Credit Party owing to any Lender or any Affiliate of a Lender or JPMorgan
Chase Bank, N.A. or any of its Affiliates pursuant to any Treasury Management
Agreement); plus (2) the aggregate undrawn face amount of any letters of credit
issued and outstanding but not reimbursed under the First Lien Credit Agreement,
is in excess of $325,000,000 less the amount of any net proceeds of a
Disposition of Collateral applied to permanently repay First Lien Obligations
and/or cash collateralize letters of credit under the First Lien Credit
Agreement in each case as may be required thereunder (the “Cap Amount”), then
only that portion of such Indebtedness and such aggregate undrawn face amount of
letters of credit that does not exceed the Cap Amount shall be included in First
Lien Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.

(d) The following sentence is hereby added at the end of the definition of
“Obligations” in Section 1.1 of the Intercreditor Agreement to read as follows:

“Obligations” shall also include all obligations of any Credit Party under any
Treasury Management Agreement of such Credit Party entered into with any Lender
or Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its Affiliates
so long as such Treasury Management Agreement remains in effect.

(e) The following definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Treasury Management Agreement” means any agreement providing for treasury,
depository or cash management services, including in connection with any
automated clearing house transfers of funds or similar transactions.

2. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(b) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

6

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

     
BORROWER:
  GENTEK HOLDING, LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
FIRST LIEN
COLLATERAL AGENT:
 
BANK OF AMERICA, N.A.,
as First Lien Collateral Agent
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
SECOND LIEN
COLLATERAL AGENT:
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Second Lien Collateral Agent
 
   
 
  By:
 
   

Name:
Title:

7

FIRST AMENDMENT TO SECOND LIEN
CREDIT AND GUARANTY AGREEMENT

Dated as of April 26, 2006

among

GENTEK HOLDING, LLC,
as the Borrower

GENTEK INC.
AND
CERTAIN SUBSIDIARIES OF THE BORROWER
as Guarantors,

THE LENDERS,

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent and Collateral Agent,

AND

BANK OF AMERICA, N.A.,
as Documentation Agent

BANC OF AMERICA SECURITIES LLC
AND
GOLDMAN SACHS CREDIT PARTNERS L.P.
as Joint Lead Arrangers and Joint Book Managers

8

FIRST AMENDMENT TO SECOND LIEN
CREDIT AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT dated as of
April 26, 2006 (the “Amendment”) is entered into among GENTEK HOLDING, LLC, a
Delaware limited liability company (the “Borrower”), GENTEK INC., a Delaware
corporation (“Holdings”), certain Subsidiaries of the Borrower, as Guarantors,
the Lenders, Goldman Sachs Credit Partners L.P. (“GSCP”), as Administrative
Agent and Collateral Agent and Bank of America, N.A. (“BOFA”), as Documentation
Agent. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders, Goldman Sachs Credit
Partners L.P., as Joint Lead Arranger, Sole Bookrunner, Syndication Agent,
Administrative Agent and Collateral Agent, Banc of America Securities LLC, as
Joint Lead Arranger and BOFA, as Documentation Agent entered into that certain
Second Lien Credit and Guaranty Agreement dated as of February 28, 2005 (the
“Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. As of April 26, 2006 (the “First Amendment Effective Date”), the
Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended to read as follows:

“Applicable Margin” means (i) with respect to Term Loans that are (a) Eurodollar
Rate Loans, 4.25% per annum and (b) Base Rate Loans, 3.25% per annum.

(b) The proviso at the end of the definition of “Indebtedness” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:

provided, in no event shall obligations (a) under any hedge agreement be deemed
“Indebtedness for any purpose of Section 6.8 and (b) under any Treasury
Management Agreement be deemed “Indebtedness” for any purpose.

(c) The following definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Treasury Management Agreement” means any agreement providing for treasury,
depository or cash management services, including in connection with any
automated clearing house transfers of funds or similar transactions.

(d) The first proviso in Section 2.14(a) of the Credit Agreement is hereby
amended to read as follows:

provided, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, directly or through one or more of
its Subsidiaries, to invest Net Asset Sale Proceeds (in an aggregate amount not
to exceed $10,000,000 of such proceeds received by the Credit Parties in any
Fiscal Year) within three hundred sixty-five days of receipt thereof in
long-term assets of the general type used in the business of Borrower and its
Subsidiaries and Permitted Acquisitions and

(e) Section 6.2(l) of the Credit Agreement is hereby amended to read as follows:

(l) Liens on the Collateral securing (i) obligations under the First Lien Credit
Agreement (or any refinancings or replacements thereof permitted by the terms of
the Intercreditor Agreement) and (ii) the obligations of any Credit Party under
any Treasury Management Agreement of such Credit Party entered into with any
Lender or any Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its
Affiliates so long as such Treasury Management Agreement remains in effect;



  2.   Consent.

Notwithstanding the terms of Sections 2.13(a) and 2.15(a) of the Credit
Agreement, the Lenders hereby agree that the net sale proceeds received by Noma
Company, a Nova Scotia company and Subsidiary of the Borrower, as of the First
Amendment Effective Date (an aggregate amount not exceeding $30,000,000), from
the sale of assets (including without limitation any related real estate) used
exclusively in the conduct of the Stouffville Business (as defined below) may be
used by the Borrower to make voluntary prepayments on the Term Loans of those
Lenders who elect not to continue as Lenders subsequent to the First Amendment
Effective Date. For purposes of this Section 2, the Stouffville Business means
the business of manufacturing and distributing various electrical wire products
for sale primarily in Canada for use in the building and construction industries
from facilities located in 5769 Main Street, Stouffville, Ontario. The consent
contained in this Section 2 is limited solely to the net sale proceeds
referenced above, and nothing contained in this Section 2 shall be deemed to
constitute a waiver of any other rights or remedies the Collateral Agent, the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Credit Documents or under applicable law.

3. Intercreditor Agreement. Each Lender hereby authorizes and directs GSCP, as
Collateral Agent, to enter into the First Amendment to Intercreditor Agreement
(a copy of which is attached hereto as Exhibit A) on behalf of such Lender.

4. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) Receipt by BOFA of counterparts of this Amendment duly executed by the
Administrative Agent, the Borrower, the Guarantors and the Lenders; and

(b) Receipt by BOFA of a fully executed copy of (i) the First Amendment to First
Lien Credit and Guaranty Agreement and Pledge and Security Agreement and
(ii) the First Amendment to Intercreditor Agreement.

5. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Credit Parties thereunder
and under the other Credit Documents, are hereby ratified and confirmed and
shall remain in full force and effect according to their terms.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the
Credit Documents and (iii) agrees that this Amendment and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Credit Documents.

(c) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Credit Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(ii) This Amendment has been duly executed and delivered by the Credit Parties
and constitutes each of the Credit Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Credit
Party of this Amendment.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

     
BORROWER:
  GENTEK HOLDING, LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
GUARANTORS:
  GENTEK INC.
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  BALCRANK PRODUCTS INC.
BIG T-2 COMPANY LLC
BINDERLINE DRAFTLINE, INC.
DEFIANCE, INC.
DEFIANCE KINEMATICS INC.
DEFIANCE PRECISION PRODUCTS, INC.
DEFIANCE PRECISION PRODUCTS MANAGEMENT LLC
DEFIANCE PRECISION PRODUCTS MANUFACTURING LLC
DEFIANCE TESTING & ENGINEERING SERVICES, INC.
FINI ENTERPRISE, INC.
GENERAL CHEMICAL LLC
GENERAL CHEMICAL PERFORMANCE PRODUCTS LLC
GENERAL CHEMICAL WEST LLC
GENTEK TECHNOLOGIES MARKETING INC.
HY-FORM PRODUCTS, INC.
NOMA CORPORATION
NOMA DELAWARE INC.
NOMA HOLDING INC.
NOMA O.P., INC.
NOMA TECHNOLOGIES LIMITED PARTNERSHIP
By: Noma Holding Inc., its General Partner
PRINTING DEVELOPMENTS, INC.
REHEIS, INC.
TOLEDO TECHNOLOGIES INC.
TOLEDO TECHNOLOGIES MANAGEMENT LLC
TOLEDO TECHNOLOGIES MANUFACTURING LLC
VIGILANT NETWORKS LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  GOLDMAN SACHS CREDIT PARTNERS, L.P., as
Administrative Agent and Collateral Agent
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  BANK OF AMERICA, N.A., as Documentation
Agent
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
 
  BANK OF AMERICA, N.A., as a Lender
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   

10

     
 
   
LENDERS:
  [Insert name of applicable Lender]
 
 

 
   
 
  By:
 
   

Name:
Title:

11

EXHIBIT A

FIRST AMENDMENT TO
INTERCREDITOR AGREEMENT

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT dated as of April 26, 2006 (the
“Amendment”) is entered into among GENTEK HOLDING, LLC, a Delaware limited
liability company (the “Borrower”), Bank of America, N.A. (“BOFA”), in its
capacity as collateral agent for the First Lien Obligations and Goldman Sachs
Credit Partners, L.P. (“GSCP”), in its capacity as collateral agent for the
Second Lien Obligations. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Intercreditor
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, BOFA, as First Lien Collateral Agent and GSCP, as Second
Lien Collateral Agent entered into that certain Intercreditor Agreement dated as
of February 28, 2005 (the “Intercreditor Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Intercreditor Agreement as
set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

(a) The following sentence is hereby added at the end of the definition of
“First Lien Loan Documents” in Section 1.1 of the Intercreditor Agreement to
read as follows:

Any Treasury Management Agreement between a Credit Party and any Lender or
Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its Affiliates will
not be considered a First Lien Loan Document for purposes of this Agreement.

(b) The following sentence is hereby added at the end of the first paragraph of
the definition of “First Lien Obligations” in Section 1.1 of the Intercreditor
Agreement to read as follows:

“First Lien Obligations” shall also include all obligations of any Credit Party
under any Treasury Management Agreement of such Credit Party entered into with
any Lender or any Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any or
its Affiliates so long as such Treasury Management Agreement remains in effect.

(c) The the second paragraph in the definition of “First Lien Obligations” in
Section 1.1 of the Intercreditor Agreement is hereby amended to read as follows:

Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement
and the other First Lien Documents (not including any First Lien Obligations of
any Credit Party owing to any Lender or any Affiliate of a Lender or JPMorgan
Chase Bank, N.A. or any of its Affiliates pursuant to any Treasury Management
Agreement); plus (2) the aggregate undrawn face amount of any letters of credit
issued and outstanding but not reimbursed under the First Lien Credit Agreement,
is in excess of $325,000,000 less the amount of any net proceeds of a
Disposition of Collateral applied to permanently repay First Lien Obligations
and/or cash collateralize letters of credit under the First Lien Credit
Agreement in each case as may be required thereunder (the “Cap Amount”), then
only that portion of such Indebtedness and such aggregate undrawn face amount of
letters of credit that does not exceed the Cap Amount shall be included in First
Lien Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.

(d) The following sentence is hereby added at the end of the definition of
“Obligations” in Section 1.1 of the Intercreditor Agreement to read as follows:

“Obligations” shall also include all obligations of any Credit Party under any
Treasury Management Agreement of such Credit Party entered into with any Lender
or Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its Affiliates
so long as such Treasury Management Agreement remains in effect.

(e) The following definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Treasury Management Agreement” means any agreement providing for treasury,
depository or cash management services, including in connection with any
automated clearing house transfers of funds or similar transactions.

2. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(b) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

     
BORROWER:
  GENTEK HOLDING, LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
FIRST LIEN
COLLATERAL AGENT:
 
BANK OF AMERICA, N.A.,
as First Lien Collateral Agent
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
SECOND LIEN
COLLATERAL AGENT:
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Second Lien Collateral Agent
 
   
 
  By:
 
   

Name:
Title:

12

FIRST AMENDMENT TO

INTERCREDITOR AGREEMENT

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT dated as of April 26, 2006 (the
“Amendment”) is entered into among GENTEK HOLDING, LLC, a Delaware limited
liability company (the “Borrower”), Bank of America, N.A. (“BOFA”), in its
capacity as collateral agent for the First Lien Obligations and Goldman Sachs
Credit Partners, L.P. (“GSCP”), in its capacity as collateral agent for the
Second Lien Obligations. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Intercreditor
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, BOFA, as First Lien Collateral Agent and GSCP, as Second
Lien Collateral Agent entered into that certain Intercreditor Agreement dated as
of February 28, 2005 (the “Intercreditor Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Intercreditor Agreement as
set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

(a) The following sentence is hereby added at the end of the definition of
“First Lien Loan Documents” in Section 1.1 of the Intercreditor Agreement to
read as follows:

Any Treasury Management Agreement between a Credit Party and any Lender or
Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its Affiliates will
not be considered a First Lien Loan Document for purposes of this Agreement.

(b) The following sentence is hereby added at the end of the first paragraph of
the definition of “First Lien Obligations” in Section 1.1 of the Intercreditor
Agreement to read as follows:

“First Lien Obligations” shall also include all obligations of any Credit Party
under any Treasury Management Agreement of such Credit Party entered into with
any Lender or any Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any or
its Affiliates so long as such Treasury Management Agreement remains in effect.

(c) The the second paragraph in the definition of “First Lien Obligations” in
Section 1.1 of the Intercreditor Agreement is hereby amended to read as follows:

Notwithstanding the foregoing, if the sum of: (1) Indebtedness for borrowed
money constituting principal outstanding under the First Lien Credit Agreement
and the other First Lien Documents (not including any First Lien Obligations of
any Credit Party owing to any Lender or any Affiliate of a Lender or JPMorgan
Chase Bank, N.A. or any of its Affiliates pursuant to any Treasury Management
Agreement); plus (2) the aggregate undrawn face amount of any letters of credit
issued and outstanding but not reimbursed under the First Lien Credit Agreement,
is in excess of $325,000,000 less the amount of any net proceeds of a
Disposition of Collateral applied to permanently repay First Lien Obligations
and/or cash collateralize letters of credit under the First Lien Credit
Agreement in each case as may be required thereunder (the “Cap Amount”), then
only that portion of such Indebtedness and such aggregate undrawn face amount of
letters of credit that does not exceed the Cap Amount shall be included in First
Lien Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.

(d) The following sentence is hereby added at the end of the definition of
“Obligations” in Section 1.1 of the Intercreditor Agreement to read as follows:

“Obligations” shall also include all obligations of any Credit Party under any
Treasury Management Agreement of such Credit Party entered into with any Lender
or Affiliate of a Lender or JPMorgan Chase Bank, N.A. or any of its Affiliates
so long as such Treasury Management Agreement remains in effect.

(e) The following definition is hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Treasury Management Agreement” means any agreement providing for treasury,
depository or cash management services, including in connection with any
automated clearing house transfers of funds or similar transactions.

2. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(b) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

13

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

     
BORROWER:
  GENTEK HOLDING, LLC
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
FIRST LIEN
COLLATERAL AGENT:
 
BANK OF AMERICA, N.A.,
as First Lien Collateral Agent
 
   
 
  By:
 
   
 
  Name:
 
  Title:
 
   
SECOND LIEN
COLLATERAL AGENT:
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Second Lien Collateral Agent
 
   
 
  By:
 
   

Name:
Title:

14